DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because numbers “110” in Figures 4 and 5 should be changed to --112-- in order to properly denote the small flange 112 and since there is no reference number 110 which describes any structure of the invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
In regard to claim 4, the specification at page 12, lines 3-5 merely states “The surfaces of the top and bottom hemispheres (104 and 106), may be substantially flat to encompass a slight concavity.”, but the specification does not disclose any particular dimension for the concavity such as “a concavity of less than about 0.40 mm”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 11, the terms “the screw assembly” and “the compressible foam” lack positive antecedent basis.  
In regard to claim 11, the phrase “made tighter or looser by compressing the screw assembly a corresponding degree into the compressible foam” renders the claim vague and indefinite since it is unclear exactly what is being made tighter or looser since the male screw coupling component itself cannot be made tighter or looser, and instead it is the threaded connection between the male screw coupling component and female nut coupling component that is the structure that actually is made tighter or looser.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Scheffler et al. 4,893,433.
Scheffler et al. disclose a strike indicator assembly comprising:  a top hemisphere (18) defining a substantially flat inner surface (22, 80) and a substantially hemispherical outer surface (56); a bottom hemisphere (14) defining a substantially flat inner surface (26) and a substantially hemispherical outer surface (24); a male screw coupling component (36); and a female nut coupling component (58) configured to rotationally engage with the male screw coupling component; wherein the male screw coupling component is affixed to the bottom hemisphere at a central region thereof (see Fig. 4), the female nut coupling component is affixed to the top hemisphere at a central region thereof (see Fig. 5), and the top and the bottom hemisphere are configured to connect with the substantially flat inner surface of the top hemisphere flush to the substantially flat inner surface of the bottom hemisphere when the male screw coupling component is engaged with the female nut coupling component but for a gap adjacent to the male screw coupling component (gap defined between 44 & 59 in Fig. 2).
In regard to claim 2, Scheffler et al. disclose wherein the male screw coupling component (36) is a split screw (via 50).
In regard to claim 3, Scheffler et al. disclose wherein the male screw coupling component includes an angled lead portion (distal free end of 36 has corners which extend at right angles to the axis of 36; see Fig. 3).
In regard to claim 5, Scheffler et al. disclose wherein the top hemisphere and bottom hemisphere can disengage by unscrewing the male screw coupling component from the female nut coupling component (external thread 42 of 36 is unscrewed from opening 66).
In regard to claim 6, Scheffler et al. disclose wherein the gap is located adjacent to the top hemisphere (gap defined between 44 & 59 as shown in Fig. 2 is near top hemisphere 12 since the parts are closely positioned).
In regard to claim 7, Scheffler et al. disclose wherein the gap is located adjacent to the bottom hemisphere (gap defined between 44 & 59 as shown in Fig. 2 is within bottom hemisphere 18).
In regard to claim 8, Scheffler et al. disclose wherein each of the top hemisphere and the bottom hemisphere define a cavity (25 of 12 defines a cavity & 59 of 18 defines a cavity).
In regard to claim 10, Scheffler et al. disclose wherein the top and bottom hemisphere are made of low density materials including wood, cork, plastic, or a combination of low density materials (see Figs. 2-3 showing 12, 18 made of plastic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler et al. 4,893,433 in view of Tufts 418,995.
Scheffler et al. do not disclose wherein the substantially flat inner surface of the top hemisphere includes a concavity of less than about 0.40 mm, and wherein the substantially flat inner surface of the bottom hemisphere includes a concavity of less than about 0.40 mm.  Tufts discloses wherein the substantially flat inner surface (d) of the top hemisphere (B) includes a concavity (see Fig. 8), and wherein the substantially flat inner surface (d) of the bottom hemisphere (B’) includes a concavity (see Fig. 8), and that this is in order to better impinge on the line held therebetween (see lines 71-79).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substantially flat inner surfaces of the top and bottom hemispheres of Scheffler et al. such that they each include a concavity in view of Tufts in order to provide a mechanism for securing to the fishing line which better impinges on the line to better hold the position of the device at the desired position along the length of line.  Scheffler et al. and Tufts do not disclose the concavity being less than about 0.40 mm.  It would have been an obvious matter of design choice before the effective filing date of the invention to design the concavity such that it is less than about 0.40 mm since applicant has not disclosed that by doing so is critical to the design or produces any unexpected results and it appears that the concavity of Scheffler et al. and Tufts would perform equally as well, and because a person of ordinary skill in the art would readily design the concavity according to the desired extent that the substantially flat inner surfaces are to engage the line along their face surfaces.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler et al. 4,893,433 in view of Baron 2012/0060404.
Scheffler et al. disclose a buoyant body made of plastic, but do not disclose wherein the top and the bottom hemisphere are made of a compressible foam.  Baron discloses a hemisphere (101) made of compressible foam (see para. 0031).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the compressible foam of Baron for the buoyant body of plastic of Scheffler et al. in order to provide a buoyant material for the strike indicator that does not require a sealed hollow cavity to maintain buoyancy and which can float by virtue of the specific gravity of the material itself.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler et al. 4,893,433 in view of Peters 1,259,664 or or Moriarty 1,321,660 and Baron 2012/0060404.
In regard to claim 11, Scheffler et al. do not disclose wherein the screw assembly is set back into the bottom hemisphere and is adjustable, and made tighter or looser by compressing the screw assembly a corresponding degree into the compressible foam.  Peters and Moriarty disclose wherein the male screw coupling component (16-19 OR ) is set back into the bottom hemisphere/portion (11 OR 1) and is adjustable (via spring 20 OR via flat leaf spring 9), and made tighter or looser by positioning the screw assembly a corresponding degree into the material (backing screw 16-19 out of 11 results in loosening and vice versa; also spring 20 under increasing compression increases tightness OR backing screw 7 out of 1 results in loosening and vice versa; also flat leaf spring 9 increases tightness with compression).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the male screw coupling component of Scheffler et al. such that the screw assembly is set back into the bottom hemisphere and is adjustable, and made tighter or looser by compressing the screw assembly a corresponding degree into the material in view of Peters or Moriarty in order to create the desired amount of compression between the hemispheres while also preventing the screw from backing out prematurely.  Scheffler et al. and Peters or Moriarty do not disclose compressible foam.  Baron discloses a hemisphere (101) made of compressible foam (see para. 0031).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the compressible foam of Baron for the buoyant body of plastic of Scheffler et al. in order to provide a buoyant material for the strike indicator that does not require a sealed hollow cavity to maintain buoyancy and which can float by virtue of the specific gravity of the material itself.
In regard to claim 12, Scheffler et al. disclose wherein the top (18) and bottom (14) hemisphere can frictionally lock around the fishing line at a range of diameters (range of diameters that may fit within 50).









Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA